USDC IN/ND case 3:18-cv-00270-DRL-MGG document 173 filed 03/31/21 page 1 of 33


                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
                                    SOUTH BEND DIVISION

  CLOSE ARMSTRONG LLC,                                     )
                                                           )
           Plaintiff,                                      )
                                                           )
           v.                                              )     CAUSE NO. 3:18-CV-270-PPS-MGG
                                                           )
  TRUNKLINE GAS COMPANY, LLC,                              )
                                                           )
           Defendant.                                      )
                                                           )
  ------------------------------------------------------       -----------------CONSOLIDATED WITH:--

  RANDALL L. DICKSON and JAYMIE L.                         )
  DICKSON,                                                 )
                                                           )
           Plaintiffs,                                     )
                                                           )     CAUSE NO. 3:18-CV-494-DRL-MGG
           v.                                              )
                                                           )
  TRUNKLINE GAS COMPANY, LLC,                              )
                                                           )
           Defendant.                                      )

                                          OPINION AND ORDER

         Pending and ripe before the Court are motions to compel filed by the

 consolidated Plaintiffs. The scope of discovery has been an ongoing point of contention

 among the parties in this consolidated case, which raises issues related to the scope of

 easements on Plaintiffs’ respective properties. At issue are easements held by Trunkline

 Gas Company, LLC (“Trunkline”) through which its 100 Line pipeline (“the 100 Line”)

 runs between Texas and Michigan. Generally, Plaintiffs Randall L. Dickson and Jaymie

 L. Dickson (“the Dicksons”) and Close Armstrong, LLC (“Close Armstrong”) seek
USDC IN/ND case 3:18-cv-00270-DRL-MGG document 173 filed 03/31/21 page 2 of 33


 broader discovery with an eye toward the entire Indiana section of the 100 Line, while

 Trunkline contends that discovery should be limited to Plaintiffs’ properties and the

 contracts establishing the easements on their properties. Having reached impasses with

 Trunkline, Plaintiffs now seek the Court’s assistance in defining the proper scope of

 discovery in this case through independent motions to compel that are now ripe and

 addressed separately below.

       Before turning to the pending motions to compel, however, the Court must

 consider Trunkline’s Motion for Leave to File Surreply in Opposition to Close

 Armstrong’s Motion to Compel Discovery (“Motion for Surreply”) filed on September

 9, 2020. Sur-replies are not contemplated in the Local Rules for this Court and are

 generally disfavored. Adams v. Traylor-Wolff, 2014 WL 3721974, at *1 (N.D. Ind. July 28,

 2014). However, surreplies may be warranted if new arguments are raised for the first

 time in a movant’s reply brief. Meraz-Camacho v. United States, 417 Fed. Appx. 558, 559

 (7th Cir. 2011). Here, Trunkline seeks the Court’s permission to file a surreply arguing

 that Close Armstrong’s reply brief [DE 163] advanced a new legal theory and cited two

 new cases in support of that theory. Yet Close Armstrong’s reply brief only presents

 legal authority to rebut arguments in Trunkline’s response brief without raising any

 new issues or arguments. Therefore, Trunkline’s Motion for Surreply should be denied.

 I.    RELEVANT BACKGROUND COMMON TO BOTH MOTIONS TO COMPEL

       Through their declaratory judgment complaints, Plaintiffs seek a judicial

 declaration of Trunkline’s rights concerning its easements on their properties. In

 Washington Township, Starke County, Indiana, Trunkline’s 100 Line pipeline crosses

                                             2
USDC IN/ND case 3:18-cv-00270-DRL-MGG document 173 filed 03/31/21 page 3 of 33


 both the Dicksons’ and Close Armstrong’s properties. Trunkline obtained easements on

 those properties in 1959 when it executed Right-of-Way Agreements with the former

 property owners. The Dicksons and Close Armstrong now wish to place their land with

 the Agricultural Conservation Easement Program sponsored by the United States

 Department of Agriculture but have been unable to do so because of the terms of the

 Trunkline easements they now seek to clarify.

        With common issues of law and fact, the Dicksons’ action was consolidated into

 Close Armstrong’s action. [DE 41]. Before consolidation, Close Armstrong served

 Trunkline with its First Set of Interrogatories and First Request for Production of

 Documents on July 12, 2018. Dissatisfied with Trunkline’s lack of discovery responses,

 especially regarding other Trunkline easements in Starke County and Trunkline’s

 potential “future plans” of modification or development of its pipeline, Close

 Armstrong filed its first motion to compel on September 21, 2018. [DE 21, 22]. After a

 motion hearing on May 9, 2019, the Court denied Close Armstrong’s motion without

 prejudice and bifurcated the case pushing Close Armstrong’s concerns about the scope

 of the easement into Phase II. [DE 64].

        Phase I was completed on January 21, 2020, when the Court granted summary

 judgment in part to Trunkline finding that the plain language of the Right-of-Way

 Agreements executed in 1959 granted Trunkline one floating easement over each

 Plaintiff’s property with the right to “lay additional pipelines that need not be parallel

 to the existing pipeline and the right to alter the source of its existing 100 Line.” [DE 117

 at 31]. With that, Phase II began addressing the question of “whether the easement on

                                               3
USDC IN/ND case 3:18-cv-00270-DRL-MGG document 173 filed 03/31/21 page 4 of 33


 each property has become subject to an equitable limitation or fixed by selection, use, or

 consent under Indiana law, and what the scope of the one easement ultimately will be

 under this mixed question of law and fact.” [Id.].

        Trunkline and Plaintiffs now dispute the degree to which discovery is proper as

 to other landowners’ properties and easement agreements (i.e., “similarly situated”

 properties or easements) based on their disparate theories of the case. Advocating a

 “four corners” contract law approach, Trunkline contends that discovery should be

 strictly limited to the Plaintiffs’ respective Right-of-Way Agreements and their

 respective properties. The Dicksons and Close Armstrong, however, rely on Indiana

 precedent defining the scope of an easement with unclear dimensions to support their

 position similarly situated properties and easements can be used to determine the scope

 of the easements on their own respective properties.

 II.    ANALYSIS

        Information is discoverable if it is nonprivileged and

        is relevant to any party’s claim or defense and proportional to the needs of
        the case, considering the importance of the issues at stake in the action, the
        amount in controversy, the parties’ relative access to relevant information,
        the parties’ resources, the importance of the discovery in resolving the
        issues, and whether the burden or expense of the proposed discovery
        outweighs its likely benefit.

 Fed. R. Civ. P. 26(b)(1). This Court has broad discretion in deciding whether to compel

 discovery and may deny discovery to protect a party from annoyance, embarrassment,

 oppression, or undue burden or expense. Fed. R. Civ. P. 26(c); Sattar v. Motorola, Inc.,

 138 F.3d 1164, 1171 (7th Cir. 1998); Gile v. United Airlines, Inc., 95 F.3d 492, 495-96 (7th


                                                4
USDC IN/ND case 3:18-cv-00270-DRL-MGG document 173 filed 03/31/21 page 5 of 33


 Cir. 1996). When ruling on a motion to compel, “a district court should independently

 determine the proper course of discovery based upon the arguments of the parties.”

 Gile, 95 F.3d at 496.

        Although the “burden ‘rests upon the objecting party to show why a particular

 discovery request is improper[,]’” Cunningham v. Smithkline Beecham, 255 F.R.D. 474, 478

 (N.D. Ind. 2009) (quoting Kodish v. Oakbrook Terrace Fire Prot., 235 F.R.D. 447, 449–50

 (N.D. Ill. 2006)) “the proponent of a motion to compel discovery still bears the initial

 burden of proving that the information sought is relevant.” United States v. Lake Cnty.

 Bd. of Comm’rs, No. 2:04 CV 415, 2006 WL 978882, at *1 (N.D. Ind. Apr. 7, 2006) (internal

 quotation omitted); see also Greenbank v. Great Am. Assurance Co., No. 3:18-cv-00239-SEB-

 MPB, 2019 WL 6522885, at *3 (S.D. Ind. Dec. 4, 2019). Relevancy under Fed. R. Civ. P. 26

 (b)(1) is “construed broadly to encompass ‘any matter that bears on, or that reasonably

 could lead to other matter that could bear on, any issue that is or may be in the case.’”

 Chavez v. DaimlerChrysler Corp., 206 F.R.D. 615, 619 (S.D. Ind. 2002); see also Oppenheimer

 Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978).

        When the discovery request is facially relevant, the party opposing the request is

 burdened with establishing lack of relevance or that “the likelihood of discovering

 relevant evidence is so minimal that the potential harm occasioned by discovery would

 outweigh the ordinary presumption in favor of broad disclosure.” Vajner v. City of Lake

 Station, Ind., No. 2:09-CV-245, 2010 WL 4193030, at *2 (N.D. Ind. Oct. 18, 2010). This

 burden cannot be met by the “reflexive invocation of the same baseless, often abused,

 litany that the requested discovery is vague, ambiguous, overly broad, unduly

                                               5
USDC IN/ND case 3:18-cv-00270-DRL-MGG document 173 filed 03/31/21 page 6 of 33


 burdensome, or that it is neither relevant nor reasonably calculated to lead to the

 discovery of admissible evidence.” Cunningham, 255 F.R.D. at 478. Instead, the objecting

 party must show with specificity that the request is improper. Graham v. Casey’s Gen.

 Stores, 206 F.R.D. 251, 254, 2002 WL 416949 (S.D. Ind. 2002). On the other hand, when

 the discovery request is overly broad or relevancy is not apparent, the requesting party

 must establish relevancy. Vajner, 2010 WL 4193030, at *2.

        A.     The Dicksons’ Motion to Compel [DE 141]

               1.     Relevant Background

        After serving two sets of interrogatories and requests for production on

 Trunkline in the spring of 2019, the Dicksons served Trunkline with their Amended

 Second Set of Requests for Production of Documents as part of their Phase II discovery

 efforts on January 29, 2020. Trunkline served its responses on April 24, 2020.

        In responding to the Dicksons’ written discovery requests, Trunkline presented

 general objections to all the requests based on relevance, proportionality, undue

 burden, and violations of attorney-client privilege and the work product doctrine before

 responding with specificity to each request. Consistent with its four corners theory and

 its general objections, Trunkline specifically objects inter alia to producing information

 regarding “similarly situated” easements on properties that the Dicksons do not own.

 The Dicksons, however, seek complete responses to their First Set of Interrogatories

 (“First ROGs”) and Amended Second Set of Requests for Production (“A2d RFPs”). The

 Dicksons argue that they are entitled to various information and documents concerning

 the 100 Line and other proposed or planned pipeline installations or modifications, the

                                              6
USDC IN/ND case 3:18-cv-00270-DRL-MGG document 173 filed 03/31/21 page 7 of 33


 Right-of-Way Agreement, and their property as well as information and documents

 regarding “similarly situated” properties and 31 properties identified in Exhibit K of

 Trunkline’s brief in response to the Dicksons’ Phase I summary judgment motion [DE

 81-17]. Additionally, the Dicksons seek production of a privilege log to account for

 Trunkline’s privilege-based objections. Lastly, the Dicksons request a Fed. R. Civ. P.

 37(a)(5)(A) award of expenses, including attorney fees, associated with the litigation of

 their Motion to Compel.

               2.       Local Rule 37-1 Certification

        Trunkline contends that the Dicksons’ Motion is premature. Under Fed. R. Civ.

 P. 37(a)(1), a motion to compel “must include a certification that the movant has in good

 faith conferred or attempted to confer with the person or party failing to make

 disclosure or discovery in an effort to obtain it without court action.” That certification

 must include the date, time, and place of any conference or attempted conference and

 name all participants. N.D. Ind. L.R. 37-1(a)(1)–(2). The Court may deny any motion

 that fails to include the required certification. N.D. Ind. L.R. 37-1(b). Written, telephonic,

 or email communication satisfies Rule 37(a)(1) so long as the parties personally engage

 in two-way dialogue and meaningfully discuss the discovery dispute “in a genuine

 effort to avoid judicial intervention.” Vukadinovich v. Hanover Cmty. Sch. Corp., Cause

 No. 2:13-cv-144-PPS-PRC, 2014 WL 667830, at *2 (N.D. Ind. Feb. 20, 2014) (internal

 quotations omitted).

        The parties dispute whether the discovery responses at issue in the instant

 Motion were discussed in sufficient detail before the Motion was filed. Additionally,

                                               7
USDC IN/ND case 3:18-cv-00270-DRL-MGG document 173 filed 03/31/21 page 8 of 33


 Trunkline contends that the Dicksons’ certification improperly “fails to describe (and

 attach) all the relevant meet and confer correspondence reflecting Trunkline’s diligent

 and good faith efforts.” [DE 151 at 6]. In response, the Dicksons argue that even if

 particular discovery disputes were not adequately discussed, their Motion is still proper

 because the parties reached an impasse over these discovery responses that would not

 have been resolved in their meet and confer conferences given Trunkline’s immovable

 stances on the scope of this case and its production of discovery responses to date.

        Despite the limited record of communications between the parties before the

 Court, there was not a total absence of communication. The record shows repeated two-

 way negotiations from February through April 2020 via phone, email, and meetings

 before the Motion was filed. Moreover, a deficient Rule 37-1 certification does not

 automatically justify a “summary denial” of a discovery motion. N.D. Ind. L.R. 7-1(b);

 see also Lovato v. Wal-Mart Stores, Inc., CAUSE NO. 4:16-CV-84-JTM-PRC, 2017 WL

 2274684, at *1 (N.D. Ind. May 25, 2017). The Court favors deciding matters on the merits

 rather than on technical procedural grounds to avoid, inter alia, unnecessary delay in

 resolution of parties’ disputes. This is especially true where—like here—there are

 indications that the parties will not reach mutual agreement. See Kokak LLC v. Auto-

 Owners Ins. Co., Case No. 2:18-cv-177, 2019 WL 4439868, at *2 (N.D. Ind. Sept. 17, 2019).

 Accordingly, the Court will consider the merits of the Dicksons’ Motion to Compel

 despite any deficiencies in their Rule 37-1 certification.




                                               8
USDC IN/ND case 3:18-cv-00270-DRL-MGG document 173 filed 03/31/21 page 9 of 33


                 3.      Similarly Situated Properties

         Trunkline’s main dispute with the Dicksons involves the production concerning

 similarly situated properties. 1 The Dicksons’ discovery requests included requests for

 information regarding all “similarly situated” properties along Trunkline’s 100 Line

 pipeline. While negotiating with the Dicksons, Trunkline offered to produce documents

 on similarly situated properties located solely in Washington Township and the 31

 easement amendments (“the 31 Identified Easements”) set forth in Exhibits B-2 [DE 81-

 7] and K [DE 81-17] attached to Trunkline’s brief in response to the Dicksons Phase I

 summary judgment motion. Rejecting this offer, the Dicksons proposed limiting the

 scope of discovery to similarly situated properties within Indiana, a counteroffer that

 Trunkline rejected, leading to the instant Motion. These negotiations show Trunkline’s

 willingness to produce information regarding certain similarly situated properties along

 the 100 Line—namely those within Washington Township as well as the 31 Identified

 Easements. The question remains, however, whether Trunkline should be compelled to

 produce information for all similarly situated properties in Indiana.

         To meet their burden to establish relevance, the Dicksons rely upon Panhandle

 Eastern Pipe Line Co. v. Tishner, 699 N.E.2d 731 (1998). See Vajner, 2010 WL 4193030 at *2.

 In Tishner, the court found that an “easement of indeterminate width is not an easement

 across the entirety of the property [at issue], rather, it is only an easement over the area

 reasonably necessary to carry out the purposes of the easement.” 699 N.E.2d at 738. In



 1The relevant discovery requests include the Dicksons’ A2d RFP Nos. 4, 7, 8, 14, and 15 (1st) and First
 ROG Nos. 7, 8, 11, and 15 (1st). Trunkline objected to RFPs 7, 8, 14 & 15 and ROGs 11 & 15.

                                                      9
USDC IN/ND case 3:18-cv-00270-DRL-MGG document 173 filed 03/31/21 page 10 of 33


 defining the applicable “reasonably necessary” area, the Tishner court noted that the 66-

 foot area at issue had been judicially approved in a separate case regarding pipelines

 owned and operated by Panhandle “in the same area.” Id. at 739. According to the

 Dicksons, this reference in Tishner supports their conclusion that all the similarly

 situated properties in Indiana are relevant to a determination of the scope of

 Trunkline’s easement on their property. Yet, Tishner is not quite so clear.

        Determining what constitutes a reasonably necessary use of an easement

 requires a case-by-case consideration of the characteristics of the particular property,

 the use on that property, and the terms of the easement burdening that property. See,

 e.g., Tishner, 699 N.E.2d at 738–39; McCauley v. Harris, 928 N.E.2d 309, 314 (Ind. Ct. App.

 2010); cf. Pinkowski v. Calumet Twp. of Lake Cnty., 852 N.E.2d 971, 981–82 (Ind. Ct. App.

 2006) (“each piece of real estate is considered unique, without an identical counterpart

 anywhere else in the world.”). While the appellate court in Tishner mentions properties

 in the same geographic area as the easement at issue in that case, it does not suggest

 that those properties were used by the trial court to define the scope of the relevant

 easement. In fact, the court indicates that the trial court’s determination of the

 reasonably necessary use of the relevant easement was not challenged on appeal

 making its “in the same area” reference dictum, which does not dictate the reasonably

 necessary use analysis here. See Tishner, 699 N.E.2d at 739. Thus, Tishner offers little if

 anything to support the Dicksons’ claim that they are entitled to information about all

 100 Line properties in Indiana.



                                              10
USDC IN/ND case 3:18-cv-00270-DRL-MGG document 173 filed 03/31/21 page 11 of 33


       Additionally, any internal use of neighboring easements by Trunkline for

 company purposes of assessing the scope of other easements it holds does not support

 extending discovery in this case to properties throughout Indiana. The examples cited

 by the Dicksons, showing Trunkline’s comparisons to neighboring properties in its own

 assessments of easements, are located within Washington Township close to the

 Dicksons’ and Close Armstrong’s properties. Thus, while adding nothing to the analysis

 of whether the Dicksons are entitled to information about similarly situated properties

 throughout Indiana, Trunkline’s internal consideration of neighboring easements

 simply confirms the geographic reach proposed by Trunkline.

       With that said, Trunkline still does not agree that discovery related to any

 property beyond that owned by the Dicksons and Close Armstrong is relevant to this

 consolidated action based on the Right-of-Way Agreements at the heart of their four-

 corners theory of the case. Yet Trunkline voluntarily offered to compromise with Close

 Armstrong and the Dicksons on the scope of discovery by agreeing to produce

 information relating to the 31 Identified Easements and its easements in Washington

 Township. As a result, the Court is not persuaded that discovery into the similarly

 situated properties in Washington Township and the 31 Identified Easements would

 cause harm enough to outweigh the Rule 26(b) presumption in favor of broad

 disclosure. See Vajner, 2010 WL 4193030 at *2. Having failed to show relevance beyond

 those boundaries, however, the Dicksons are not entitled to information related to any

 additional properties on the 100 Line. Furthermore, based upon the Court’s previous



                                            11
USDC IN/ND case 3:18-cv-00270-DRL-MGG document 173 filed 03/31/21 page 12 of 33


 rulings and guidance, none of the parties should interpret this permission to conduct

 discovery as authority for a generalized fishing expedition.

               4.     Remaining Dickson Disputed Discovery Requests

                      a.     Time Period

        While the Dicksons contend they are entitled to information dating back to the

 origination of the Right-of-Way Agreement in 1959, Trunkline disputes whether the

 Dicksons even requested information dating back to 1959 in their discovery requests.

 Indeed, the Court cannot “compel production of documents plaintiff has never formally

 requested.” Kedzior v. Talman Home Fed. Sav. & Loan Ass’n of Ill., No. 89 C 4188, 1990 WL

 70855, at *3 (N.D. Ill. May 10, 1990). Yet the Dicksons did request information dating

 back to 1959 through most of its discovery requests, if only implicitly.

        In the Dicksons’ Amended Second Set of Requests for Production, the

 Instructions section states that “[u]nless otherwise specified, each Interrogatory and

 Request calls for information and documents through the date on which the answer or

 response to that Interrogatory or Request is served.” [DE 141 at 135]. Thus, any RFP that

 does not specify a specific time-period start date implies a request for all documents or

 information currently in existence, regardless of the date they were created. This is

 consistent with the reality that information related to the origination of the Right-of-

 Way Agreement establishing the Trunkline easement on the Dicksons’ property is

 relevant to the Phase II question of whether the easement has “become subject to an

 equitable limitation or fixed by selection, use, or consent under Indiana law.” [See DE

 117 at 31].

                                             12
USDC IN/ND case 3:18-cv-00270-DRL-MGG document 173 filed 03/31/21 page 13 of 33


        Furthermore, Trunkline’s concern about conflicting dates in three of the requests

 for production is misplaced. RFP Nos. 8, 11, & 12 [DE 141 at 138] define a specific time

 period for Trunkline’s responses, which excepts them from the temporal scope

 established through the Dicksons’ general instruction. Accordingly, Trunkline need

 only produce information within the time periods specifically requested in those

 requests unless another objection has merit. Having not challenged the relevancy,

 proportionality, or burden related to production of information responsive to RFP No.

 8, seeking information from 1970 to present, or RFP No. 11, seeking information from

 November 1, 2017, to present, Trunkline shall produce such information to the extent

 that have not yet done so.

        Trunkline has, however, argued that RFP No. 12, which seeks every document

 and communication relating to every inspection Trunkline (or its predecessor)

 performed since 1950 as it pertains to the Dicksons’ property, is facially overbroad and

 disproportional to the needs of this case. According to Trunkline, responding in full to

 RFP No. 12 as written would lead to production of information related to Trunkline’s

 inspection and maintenance of its 100 Line as well as the Line’s historical engineering

 performance, none of which are at issue in the Dicksons’ lawsuit. In attempting to

 narrow the scope of the request, Trunkline produced electronic records of physical

 inspections on the Dicksons’ property and offered to supplement their production with

 comparable non-electronic records as far back as possible once accessible.2 The



 2COVID-19 travel restrictions have apparently prevented Trunkline’s counsel from traveling to access the
 older paper records.

                                                   13
USDC IN/ND case 3:18-cv-00270-DRL-MGG document 173 filed 03/31/21 page 14 of 33


 Dicksons reject this compromise contending that they are entitled to review all

 documents as to the enforcement of the Right-of-Way Agreement and not be held to

 Trunkline’s determination of what is relevant to the claims and defenses in this case.

        What is unclear from the Dicksons’ argument, however, is why Trunkline’s

 electronic production and promised non-electronic production is substantively

 incomplete. The Dicksons do not explain with specificity their reasons for needing

 seventy years’ worth of inspection records. Rather, the Dicksons claim, in conclusory

 fashion, that these documents are relevant because they might aid in establishing their

 claim that selection, use, consent, course of dealings might have fixed the location of

 Trunkline’s easement on the Dicksons’ property.

        However, the breadth of RFP No. 12 would generate production of documents

 related to the performance of the pipeline itself, and thus do not appear to pertain to the

 scope of the easement at issue in Phase II. The request would also require documents

 and information spanning back to 1950, nearly a decade before the Right-of-Way

 Agreement at issue in this case was executed. While some information preceding

 execution of the Right-of-Way Agreement may inform the scope of the easement, the

 Dicksons have not demonstrated with specificity how the documents requested through

 RFP No. 12 would do so. Moreover, Trunkline’s records of physical inspections of the

 Dicksons’ property over the long life of the easement at issue, as Trunkline has offered

 to produce, should generate enough information from which to determine whether

 further discovery is warranted.



                                             14
USDC IN/ND case 3:18-cv-00270-DRL-MGG document 173 filed 03/31/21 page 15 of 33


        Thus, Trunkline shall produce all the records of actual physical inspections of the

 Dicksons’ property since 1959 as those records are available, either electronically or in

 hard-copy form, to the extent that have not yet done so in keeping with this Order and

 its obligations to supplement discovery under Fed. R. Civ. P. 26(e). Should the

 Dicksons’ review of those records generate further questions, they may file a motion

 seeking leave of court to pursue additional, specified production from Trunkline.

                      b.     Other Discovery Issues

        The Dicksons also contend that Trunkline’s discovery responses to date are

 deficient, and that Trunkline will seek to avoid supplementing their responses in the

 future. More specifically, the Dicksons claim that the only document associated with

 their property that Trunkline has produced is the Right-of-Way Agreement. Yet

 Trunkline argues that it has produced responsive documents to the extent possible and

 that their responses have only been limited properly by their objections, the parties’

 dispute over scope, and travel restrictions imposed by the COVID-19 pandemic.

 Without addressing many of Trunkline’s objections directly, the Dicksons note the

 limited number of documents Trunkline has produced thus far and infer from that

 small number that Trunkline’s responses are insufficient. Additionally, the Dicksons

 argue that they are entitled to further production because Trunkline has not met its

 burden to show that their discovery requests are irrelevant and not proportional. Yet

 the Dicksons’ arguments are misplaced.

        No party, including Trunkline, can produce what it does not control or possess.

 See Fed. R. Civ. P. 34(a)(1) (“A party may serve on any other party a request within the

                                             15
USDC IN/ND case 3:18-cv-00270-DRL-MGG document 173 filed 03/31/21 page 16 of 33


 scope of Rule 26(b) to produce [requested information] in the responding party’s

 possession, custody, or control.”). Trunkline has produced the documents responsive to

 ROG Nos. 6, 7, 8, 9, 12 and RFP Nos. 3, 5, 6, 9, 10, 11, 16, 17 in its possession and has

 indicated its intent to supplement its responses in the future should they locate

 additional information either electronically or in hard copy form. As the restrictions

 arising from the COVID-19 pandemic have adapted and vaccinations have become

 available since the instant Motion was briefed, the Court expects that Trunkline has

 promptly pursued travel reasonably and safely to complete its discovery obligations.

        As to RFP No. 15 (2nd), Trunkline limited its production of responsive documents

 based on the request, which does not explicitly ask for prior versions of the protocols,

 procedures, and safety requirements. [See DE 141 at 139]. However, Trunkline

 misinterprets the Dicksons’ request. In their RFP Instructions, the Dicksons clearly

 define “Documents” as “all information in tangible form, of any kind, including the

 originals, and . . . all forms or drafts, notations, markings, alterations, modifications,

 changes and amendments.” [DE 141 at 133]. Thus, the Dicksons have indeed requested

 prior versions of documents, which Trunkline must produce.

        Trunkline’s response RFP No. 13 is also inadequate. This request states: “[o]ther

 than the language of the Right of Way Easement, produce each and every document,

 report, memorandum and/or communication, whether written, oral and/or electronic,

 as to Trunkline's interpretation of the location/width and/or scope of the easement

 across [the Dicksons’ property].” [DE 141 at 139]. Consistent with its four corners

 contract law theory, Trunkline objects to this request arguing that it expects Trunkline

                                               16
USDC IN/ND case 3:18-cv-00270-DRL-MGG document 173 filed 03/31/21 page 17 of 33


 to interpret the Right-of-Way Agreement—a legal conclusion reserved for the Court.

 However, Trunkline’s argument puts the cart before the horse. Trunkline cannot

 unilaterally dictate the proper scope of discovery by producing only the documents it

 deems responsive based on its personal interpretation of the easement scope—the

 primary issue in Phase II of this litigation. Considering the Dicksons’ fundamentally

 different theory of this case, RFP No. 13 is relevant to their claim. The Dicksons are

 entitled to all relevant information confirming or contradicting Trunkline’s

 interpretation of the scope of the easement, subject to any proper objections, whether or

 not Trunkline believes that the information supports its own interpretation of the

 easement. Thus, Trunkline must produce a complete response to RFP No. 13.

         On the other hand, Trunkline’s delayed response to RFP No. 18 is

 understandable. As Trunkline notes and the Dicksons do not rebut, RFP No. 183

 requires information “includ[ing] testimony and expert evidence (the deadline for

 which has not yet arrived).” [DE 151 at 19]. This Court has indicated that case

 management deadline, including expert deadlines, will be reset upon resolution of

 Plaintiffs’ instant motions to compel. [DE 161]. As a result, Trunkline cannot yet

 produce responses to RFP No. 18 that require expert evidence. [See DE 161]. Moreover,




 3RFP No. 18 states:
        To the extent that Trunkline claims that more than 33’ from the center of the existing 100
        Line is reasonably necessary for Trunkline to install additional pipelines per the Right of
        Way Easement, produce each and every document, report, memorandum and/or
        communication, whether written, oral and/or electronic, evidencing or establishing the
        basis for the claim.
 [DE 141 at 140].

                                                     17
USDC IN/ND case 3:18-cv-00270-DRL-MGG document 173 filed 03/31/21 page 18 of 33


 Trunkline has produced responsive documents identified to date, leaving nothing to

 compel now.

        Finally, Trunkline objects to RFP No. 19 and its related ROG No. 15(2nd) to the

 extent that they appear to require Trunkline to create rather than produce responsive

 documents. The related requests ask for production of a document akin to a privilege

 log that documents all withheld information—not just privileged information—in terms

 of thirteen specified categories of information. Courts have regularly held that Rule 34

 does not require a party to create a list that is not already in existence in response to a

 request for production. See, e.g., Geng v. Spencer, No. 1:19-cv-03139-JPH-MPB, 2020 WL

 4557752, at *6 (S.D. Ind. Aug. 6, 2020). Notably, the Dicksons cite no authority to

 support creation of such a log beyond the scope of privilege logs required by Fed. R.

 Civ. P. 26(b)(5). Without good cause to impose such a burdensome demand upon any

 party, including Trunkline, the Court refuses to require Trunkline to respond to RFP

 No. 19 and ROG No. 15 (2nd) beyond the requirement of an ordinary privilege log.

                      c.     Privilege Log

        The Dicksons also seek sanctions, in the form of a waiver of discovery privilege,

 against Trunkline for failing to provide a privilege log since at least April 2019 despite

 having objected to several discovery requests on the basis of privilege. Under Fed. R.

 Civ. P. 26(b)(5),

        [w]hen a party withholds information otherwise discoverable by claiming
        that the information is privileged or subject to protection as trial-
        preparation material, the party must: (i) expressly make the claim; and (ii)
        describe the nature of the documents, communications, or tangible things
        not produced or disclosed—and do so in a manner that, without revealing

                                              18
USDC IN/ND case 3:18-cv-00270-DRL-MGG document 173 filed 03/31/21 page 19 of 33


        information itself privileged or protected, will enable other parties to
        assess the claim.

 Courts are reluctant to order disclosure of privileged documents as a sanction for failure

 to provide a proper privilege log. Sann v. Mastrian, No. 1:08-cv-1182-JMS-TAB, 2010 WL

 4923900, at *1 (S.D. Ind. Nov. 29, 2010). In a case before this Court, the defendants did

 not waive their privilege and relevance arguments despite a two-month delay in

 objecting to the plaintiff’s requests because there was no evidence that the defendants

 acted in bad faith. Zukley v. Town of Shererville, CAUSE NO. 2:14-CV-347-JVB-JEM, 2016

 WL 6994158, at *3 (N.D. Ind. Nov. 30, 2016). After all, “[d]iscovery sanctions may only

 be imposed where a party displays wilfulness, bad faith, or fault.” Am. Nat. Bank & Tr.

 Co. of Chicago v. Equitable Life Assur. Soc. of U.S., 406 F.3d 867, 879 (7th Cir. 2005) (internal

 quotations omitted).

        Here, Trunkline admits that it has not produced a privilege log. Specifically,

 Trunkline states that it “has not withheld any documents or communications created

 prior to the filing of this consolidated lawsuit on the basis of attorney-client privilege or

 work product protection.” [DE 151 at 23]. Trunkline then seems to concede that it has

 not produced a privilege log related to documents or communications created after this

 lawsuit was filed. [DE 151 at 24]. To justify this distinction between pre-lawsuit and

 post-lawsuit privilege logs, Trunkline relies on (1) its counsel’s experience in Indiana

 federal courts that parties do not expect log entries for every privileged

 document/communication created during a lawsuit; (2) Close Armstrong’s

 confirmation in this consolidated case that it does not expect Trunkline to prepare a


                                                19
USDC IN/ND case 3:18-cv-00270-DRL-MGG document 173 filed 03/31/21 page 20 of 33


 privilege log for post-filing documents and communications; (3) citations to opinions by

 district courts outside this Circuit affirming the pre- vs. post-filing distinction; (4)

 citation to Novelty, Inc. v. Mountain View Mktg., Inc., 1:07-cv-01229-SEB-JMS, 2010 WL

 11561280, at *6 (S.D. Ind. 2010) as an example without further explanation; and (5)

 allegations that the Dicksons’ privilege logs are similarly incomplete.

        None of these sources of support establish the pre- vs. post-filing distinction as

 clearly as Trunkline seems to think. Nevertheless, they do show that Trunkline’s

 counsel was operating from an understanding—even if misguided—of the

 requirements of Rule 26(b)(5) as to privilege logs. Lacking any evidence of wilfulness,

 bad faith, or fault on Trunkline’s part, waiver of privilege is not an appropriate sanction

 for its failure to comply with the applicable privilege log requirements in this Circuit.

 See Am. Nat. Bank, 406 F.3d at 879.

        While the sanction of waiver may not be proper, Trunkline must still comply

 with its privilege log obligations and produce a privilege log reflecting documents or

 communications withheld on grounds of privilege or work product protection

 regardless of if they were created before or after the start of this lawsuit. See Novelty,

 Inc., 2010 WL 11561280, at *3 (“[I]n the Seventh Circuit a claim of privilege must be

 made and sustained on a question-by-question basis; a blanket claim of privilege is

 unacceptable.”) (internal quotations and citations omitted). To the extent their privilege

 log is deficient, the Dicksons must also supplement their privilege log accordingly.

        Lastly, Trunkline suggests without specificity that preparing a privilege log will

 impose undue burden and expense outweighing any benefit from the log. The record to

                                               20
USDC IN/ND case 3:18-cv-00270-DRL-MGG document 173 filed 03/31/21 page 21 of 33


 date does not corroborate Trunkline’s claim of undue burden. However, Trunkline can

 seek relief from the required item-by-item listing on a privilege log in the form of a

 protective order, especially in light of the Advisory Committee’s Note on the 1993

 Amendment to Fed. R. Civ. P. 26(b), which acknowledges the challenge that

 voluminous privileged documents can pose. See Novelty, Inc., 2010 WL 11561280, at *3.

               5.     Summary of the Dicksons’ Motion to Compel

        As outlined above, the Dicksons’ motion to compel [DE 141] must be granted in

 part and denied in part. By April 15, 2021, Trunkline is ORDERED to produce:

           (1) documents and information regarding the 31 Identified Easements and
               similarly situated properties in Washington Township, but not the entire
               State of Indiana;

           (2) documents and information back to 1959 responsive to all RFPs except
               Nos. 8 and 11;

           (3) records of actual physical inspections of the Dicksons’ property, in both
               electronic and hard-copy form, as responsive to RFP No. 12 dating back to
               1959;

           (4) prior versions of documents as delineated in RFP No. 15 (2nd);

           (5) complete responses to RFP No. 13;

           (6) complete responses to RFP No. 19 and ROG No. 15 (2nd) ONLY to the
               extent consistent with Rule 26(b)(5)’s requirements for a privilege log.

 Moreover, all parties are ORDERED to produce or supplement privilege logs to comply

 with Fed. R. Civ. P. 26(b)(5) by April 15, 2021.




                                              21
USDC IN/ND case 3:18-cv-00270-DRL-MGG document 173 filed 03/31/21 page 22 of 33


         B.      Close Armstrong’s Renewed Motion to Compel [DE 158]

                 1.      Relevant Background

         Close Armstrong’s discovery dispute with Trunkline follows a trajectory similar

 to the Dicksons’ dispute. With the start of Phase II discovery, Close Armstrong renewed

 its original discovery requests. Trunkline’s responses repeated objections to requests

 concerning similarly situated properties, Close Armstrong’s property and Right-of-Way

 Agreement, and Trunkline’s plans for future projects. From February until July 2020,

 the parties communicated extensively about these disputes. During that time, Trunkline

 supplemented its discovery responses twice, once on April 21, 2020, and again on June

 29, 2020. Trunkline’s supplemental responses reiterated its general objections to Close

 Armstrong’s discovery requests on grounds including relevance, proportionality, and

 undue burden as well as its more specific objections related to “similarly situated”

 properties, its plans for future projects, and other issues. After multiple discussions

 trying to resolve the disputes without the Court’s assistance, the parties reached an

 impasse leading Close Armstrong to file the instant Renewed Motion to Compel

 (“Renewed Motion”).

         Through its Renewed Motion, Close Armstrong asks the Court to order

 Trunkline to produce complete responses to its ROGs and RFPs. 4 Citing Fed. R. Civ. P.

 37(a)(5), Close Armstrong also requests an award of reasonable expenses, including

 attorney fees, associated with litigation of the instant Renewed Motion.



 4Specifically, Close Armstrong seeks to compel Interrogatory Nos. 2, 3, 5(d), 7, and 8, as well as Request
 for Production Nos. 1, 2, and 4-9.

                                                     22
USDC IN/ND case 3:18-cv-00270-DRL-MGG document 173 filed 03/31/21 page 23 of 33


         The discovery dispute between Close Armstrong and Trunkline derives largely

 from the same contrasting theories of the case discussed in regard to the Dicksons’

 Motion to Compel—Trunkline’s four corners contract theory vs. Close Armstrong’s

 more equitable “reasonably necessary area” theory based upon other easements in the

 same area. The parties also interpret the Phase I Summary Judgment Order [DE 117]

 differently. Based on its understanding of the Summary Judgment Order, Trunkline

 refuses to produce information regarding expansion or modification plans, as it believes

 these plans’ existence have no bearing on Trunkline’s ability to maintain its rights under

 the Right-of-Way Agreement. On the other hand, Close Armstrong views Trunkline’s

 future plans to modify to add to the 100 Line as relevant to determining whether the

 easement on their property has become subject to an equitable limitation or has become

 fixed by selection, use, or consent. In this context, the Court considers Close

 Armstrong’s Renewed Motion.

                 2.       Similarly Situated Properties

         As with the Dicksons, Trunkline’s main discovery dispute with Close Armstrong

 involves the production of information concerning similarly situated properties. 5

 Notably, only Close Armstrong’s ROG No. 7 seeks information related to all of

 Trunkline’s easements in Indiana while the remaining discovery requests seek

 information limited to the Close Armstrong property or Trunkline’s easements in

 Washington Township, Starke County, Indiana. In its negotiations with Close



 5The relevant discovery requests are Interrogatory Nos. 3, 5(d), 7, and 8, as well as Request for
 Production Nos. 2, 4-9. [DE 159].

                                                     23
USDC IN/ND case 3:18-cv-00270-DRL-MGG document 173 filed 03/31/21 page 24 of 33


 Armstrong, Trunkline—as it did with the Dicksons—offered to produce documents on

 similarly situated properties located solely in Washington Township and the 31

 Identified Easements. Close Armstrong rejected this offer just as the Dicksons did.

         Yet nothing distinguishes Close Armstrong’s request for information regarding

 all Indiana easements from the Dicksons’ requests for information throughout Indiana.

 Moreover, Close Armstrong’s reliance upon Tishner and Trunkline’s internal practice of

 using neighboring easements to assess the scope of other easements is misplaced for all

 the reasons discussed above in relation to the Dicksons’ Motion to Compel. Therefore,

 Close Armstrong has similarly failed to meet its Rule 26(b)(1) burden of demonstrating

 that information regarding all of Trunkline’s Indiana easements is relevant to claims or

 defenses in this case. See Vajner, 2010 WL 4193030 at *2. Furthermore, the record does

 not suggest that discovery into the similarly situated properties in Washington

 Township and the 31 Identified Easements, which Trunkline has offered to produce,

 would cause harm enough to outweigh the Rule 26(b) presumption in favor of broad

 disclosure. See id. Accordingly, Trunkline need only produce information regarding the

 31 Identified Easements and similarly situated properties in Washington Township in

 response to Close Armstrong’s ROG No. 7.

                 3.      Trunkline’s Plans for Future Projects

         Trunkline objects to Close Armstrong’s discovery requests 6 to the extent that

 they call for information and documents relating to Trunkline’s future plans for the 100


 6Close Armstrong’s ROG No. 5(d) and RFP Nos. 2 and 4-9 call for information regarding Trunkline’s
 plans for the future, including the potential addition of a loop pipeline and other such expansion or
 alteration plans not currently in development.

                                                    24
USDC IN/ND case 3:18-cv-00270-DRL-MGG document 173 filed 03/31/21 page 25 of 33


 Line, including whether they intend to modify the existing pipeline or install any

 additional pipelines. 7 This particular dispute tracks Close Armstrong’s and Trunkline’s

 disparate interpretations of the Phase I Summary Judgment Order closely. Close

 Armstrong emphasizes that Trunkline’s future plans for the easement are probative of

 its course of dealing. In support, Close Armstrong argues that Trunkline’s future plans

 are relevant to the question of what Trunkline believed it owned and if Trunkline

 compromised the scope of the easement by its actions. Said another way, Close

 Armstrong contends that course of dealing information could support an inference of

 agreement as to the width of the easement.

         Close Armstrong is correct that the intentions of contracting parties can be

 exhibited more clearly by their actions rather than their words and that contracts can be

 impliedly modified by the conduct of the parties. See Palmer v. Dosch, 47 N.E. 176, 177

 (Ind. 1987); Skweres v. Diamond Craft Co., 512 N.E.2d 217, 220–21 (Ind. Ct. App. 1987).

 Additionally, evidence of an organization’s routine practices is admissible to prove

 conformance with that practice on a particular occasion. Fed. R. Evid. 406. Thus, it is

 plausible that planning for the easement on Close Armstrong’s property could offer

 insight into Trunkline’s understanding of the scope of the easement.

         Yet Trunkline contends that such plans are not relevant to the Phase II

 determination of the scope of the easement because the Phase I Summary Judgment

 Order already held that the plain language of the Right-of-Way Agreements gives


 7Though several of the Dicksons’ discovery requests potentially seek information regarding Trunkline’s
 plans for the future, the Dicksons do not rebut (or specifically reference) Trunkline’s contention in their
 briefing.

                                                      25
USDC IN/ND case 3:18-cv-00270-DRL-MGG document 173 filed 03/31/21 page 26 of 33


 Trunkline “the right to lay additional pipelines that need not be parallel to the existing

 pipeline and the right to alter the course of its existing 100 Line.” [DE 117 at 31]. Based

 on this interpretation, Trunkline essentially argues that the four corners of the Right-of-

 Way Agreement have already established that it retains the right to have future plans

 for the easement—whether those plans currently exist or not. Moreover, Trunkline

 directs the Court to Indiana’s easement-fixing cases, which do not consider evidence of

 other agreements or course of dealing in determining the scope of a blanket easement.

 See, e.g., Town of Ellettsville v. Despirito, 111 N.E.2d 987 (Ind. 2018); Tishner, 699 N.E.2d

 731; Rees v. Panhandle E. Pipe Line Co., 452 N.E.2d 405 (Ind. Ct. App. 1983).

        As suggested above in discussing the Dickson’s Motion to Compel, this is not the

 time for the Court to adopt one of the parties’ theories of the case. The pertinent

 question now is whether discovery into Trunkline’s future plans for Close Armstrong’s,

 or any other property’s, easements is relevant to determining whether Close

 Armstrong’s easement “has become subject to an equitable limitation or fixed by

 selection, use, or consent under Indiana law . . . .” [DE 117 at 31]. Trunkline’s plans for

 future pipeline alterations or additions on Close Armstrong’s property, as requested in

 RFP No. 3, are relevant to that question. Additionally, the Court has already determined

 that information related to similarly situated easements throughout Washington

 Township, as requested in RFP Nos. 4–7, are relevant and discoverable. Therefore,

 Trunkline must produce information responsive to Close Armstrong’s discovery

 requests regarding any plans that are currently in existence for future alterations to the



                                                26
USDC IN/ND case 3:18-cv-00270-DRL-MGG document 173 filed 03/31/21 page 27 of 33


 100 Line or new pipelines on Close Armstrong’s property and similarly situated in

 Washington Township.

               4.     Other Discovery Disputes

                      a.     ROG No. 2

        Interrogatory No. 2 calls for Trunkline to “[s]tate the amount of money that was

 paid for the easement [it] claim[s] encompasses the 80-acre parcel in issue.” [DE 159-2 at

 4]. Close Armstrong contends this information is relevant to whether Trunkline actually

 paid to establish a vested right to the entirety of its property. In support, Close

 Armstrong cites to Belusko v. Phillips Petroleum Co., 198 F. Supp. 140, 143–44 (S.D. Ill.

 1961), which rejected application of the rule against perpetuities as to construction of a

 second pipeline on an Illinois property. In part, the court’s conclusion was based upon

 its finding that whatever rights may have been created by an ambiguous right of way

 contract were vested “when the [contract] was delivered and the consideration therefor

 was paid.” Id.

        Trunkline objects to Close Armstrong’s request arguing primarily that the

 adequacy of consideration is irrelevant to this case. Trunkline does not directly address

 Close Armstrong’s concern about vesting other than to spurn any suggestion that its

 right to install additional nonparallel pipelines on its easement on Close Armstrong’s

 property is not vested. This alone does not establish that the vesting issue is of such

 marginal relevance that the burden of responding to Close Armstrong’s request

 outweighs any benefit it may gain from the requested information. See Vajner, 2010 WL

 4193030, at *2. Thus, the actual amount paid for the easement is relevant.

                                              27
USDC IN/ND case 3:18-cv-00270-DRL-MGG document 173 filed 03/31/21 page 28 of 33


        Moreover, Trunkline has produced business records from which it contends

 Close Armstrong can determine the actual amount paid for the Close Armstrong

 easement. Specifically, Trunkline directed Close Armstrong to the Right-of-Way

 Agreement itself and a copy of a receipt reflecting payment to the grantees. On the

 surface, Trunkline’s production of business records is reasonable under Fed. R. Civ. P.

 33(d) because “the burden of deriving or ascertaining the answer will be substantially

 the same for either party.” The particular records produced by Trunkline here,

 however, do not include clear evidence of the actual amount paid for the easement.

        While portions of the Right-of-Way Agreement are blurred and difficult to

 decipher, it appears to call for a rate of pay of “One Dollar ($1.00) per lineal rod” of

 pipe laid. [DE 159-3 at 17–22]. Yet the Agreement does not state the number of lineal

 rods on the property at issue or the total amount of consideration paid to the

 landowners.

        The alleged receipt does not help to clarify the amount of consideration actually

 paid. The document produced is a handwritten receipt on a form titled “RIGHTS OF

 WAY DRAFT: AT SIGHT.” [DE 159-6 at 16]. The form itself was modified with three,

 presumably hand drawn strikethroughs. Moreover, the handwriting on the form is

 faded while parts of it are obstructed by a “NON-NEGOTIABLE” stamp. From this, it is

 not evident the exact amount paid per the receipt.

        Taken together, the Right-of-Way Agreement and the receipt, which are difficult

 to decipher and reconcile, could support different conclusions as to the agreed amount

 of consideration and whether the actual amount paid constituted full payment. As such,

                                              28
USDC IN/ND case 3:18-cv-00270-DRL-MGG document 173 filed 03/31/21 page 29 of 33


 Trunkline’s production of these documents does not sufficiently answer ROG No. 2

 under Fed. R. Civ. P. 33(d). As a result, Trunkline must either produce further

 information responsive to Close Armstrong’s ROG No. 2 or confirm that it possesses or

 controls no further responsive information.

                      b.     ROG No. 3

        Interrogatory No. 3 asks Trunkline to “[s]tate if any physical modifications have

 been made to the easement in dispute or have been made to any of the Trunkline

 easements that traverse Washington Township, Starke County, Indiana, and state the

 parcel number and the modification, since the easement was originally granted.” [DE

 159-3 at 4]. Trunkline objected to answering the interrogatory as it sought information

 concerning properties other than Close Armstrong’s then answered as to Close

 Armstrong’s property that “the Right-of-Way Agreement expressly applies to the

 entirety of Plaintiff’s real estate, and has not been amended.” [Id.].

        Close Armstrong argues that Trunkline has misread ROG No. 3 and thereby has

 evaded a complete response by interpreting the request in an artificially restrictive and

 hypertechnical manner. Indeed, Trunkline’s objection focuses on modifications to the

 Right-of-Way Agreement, which is a written contract, rather than physical

 modifications the easement, or land, itself. This interpretation restricts the scope of ROG

 No. 3 too far. Moreover, discovery regarding the Washington Township easements has

 already been deemed relevant to Phase II issues as defined by the Summary Judgment

 Order. Therefore, Trunkline must produce a complete response to ROG No. 3, including

 but not limited to pipe installations, burial of stumps, and changes in the route of the

                                              29
USDC IN/ND case 3:18-cv-00270-DRL-MGG document 173 filed 03/31/21 page 30 of 33


 pipe, regarding Close Armstrong’s property and other similarly situated properties in

 Washington Township.

                      c.     RFP Nos. 4–7

        Discussed above, Close Armstrong’s RFP Nos. 4–7 seek information regarding

 Trunkline’s plans for future projects on Close Armstrong’s property and on similarly

 situated properties in Washington Township. Beyond these general issues of relevancy

 already resolved, Trunkline questions the temporal limitations included or omitted in

 those requests. Additionally, Trunkline contends the requests are overly broad as they

 use the word “all” related to the requested information, regardless of their effect on this

 lawsuit. Both objections are misplaced.

        First, the purpose of Phase II in this case is to determine whether the easements

 at issue have somehow been fixed by practice. Trunkline contends that Close

 Armstrong is seeking information that exceeds a reasonable time period but does not

 offer any suggestion as to what might constitute a reasonable time period. Moreover,

 the practice of the parties, including events represented in RFP Nos. 4, 6–7, during the

 entire life of the relevant easement is clearly relevant to whether or not the scope of the

 easement was fixed by practice or another equitable consideration. Without any further

 showing of undue burden from production of this information, Close Armstrong is

 entitled to information responsive to RFP Nos. 4, 6–7 dating back to the origination of

 the easement in 1959. However, Trunkline need only produce documentation of

 modifications for its similarly situated Washington Township easements in the past

 fifty years based on the plain language of RFP No. 5.

                                              30
USDC IN/ND case 3:18-cv-00270-DRL-MGG document 173 filed 03/31/21 page 31 of 33


       Second, Trunkline objects to RFP Nos. 4–7’s requests for “all” documents but

 based solely on its argument that information about Trunkline’s easements on other

 properties in Washington Township is not discoverable. As previously discussed, the

 Court has found that discovery relating to properties in Washington Township is

 relevant and proportional to Close Armstrong’s claims and defenses. Without any other

 argument, Trunkline has not shown that the challenged “all” language in RFP Nos. 4–7

 is overbroad.

                 5.   Conclusion on Close Armstrong’s Renewed Motion

       As outlined above, Close Armstrong’s Renewed Motion [DE 158] must be

 granted in part and denied in part. By April 15, 2021, Trunkline is ORDERED to

 produce documents or information responsive to Close Armstrong’s discovery requests:

           (1) regarding the 31 Identified Easements and similarly situated properties in
               Washington Township, but not the entire State of Indiana;

           (2) regarding any plans that are currently in existence for future alterations to
               the 100 Line or new pipelines on Close Armstrong’s property and
               similarly situated in Washington Township;

           (3) in ROG No. 2 or confirm that no further responsive information is
               available;

           (4) in ROG No. 3, including but not limited to pipe installations, burial of
               stumps, and changes in the route of the pipe, regarding Close
               Armstrong’s property and other similarly situated properties in
               Washington Township;

           (5) in RFP Nos. 4, 6–7 dating back to the origination of the easement in 1959;

           (6) in RFP No. 5 dating back fifty years as requested.




                                             31
USDC IN/ND case 3:18-cv-00270-DRL-MGG document 173 filed 03/31/21 page 32 of 33


 III.       CONCLUSION

            As explained in detail above, the Court DENIES Trunkline’s Motion for Leave to

 File Surreply in opposition to Close Armstrong’s Renewed Motion to Compel. [DE 164].

 The Court also GRANTS IN PART and DENIES IN PART the Dicksons’ Motion to

 Compel [DE 141] and Close Armstrong’s Renewed Motion to Compel [DE 158].

 Trunkline shall supplement its production in response to the Dicksons’ and Close

 Armstrong’s discovery requests as specified above by no later than April 15, 2021. The

 Court DENIES Plaintiffs’ requests for attorney fees under Fed. R. Civ. P. 37(a)(5). The

 parties are all REMINDED that Fed. R. Civ. P. 26(e) and this Court’s Scheduling Order

 requires supplementation of all discovery responses every six weeks until trial. [See DE

 123 at 2]. All parties are ADMONISHED not to interpret any part of this Opinion and

 Order as authority for a generalized fishing expedition.

            Lastly, finding good cause as required under Fed. R. Civ. P. 16(b)(4) and

 consistent with this court’s Order dated August 21, 2020, the Court now GRANTS IN

 PART the parties’ Joint Motion [DE 160] to set new case management deadlines. The

 Court’s Rule 16(b) Scheduling Orders related to Phase II of this litigation [DE 123, DE

 139] are AMENDED as follows:

        •   Mediation Deadline: June 1, 2021

        •   Initial Expert Disclosure Deadline: June 8, 2021

        •   Rebuttal Expert Disclosure Deadline: July 20, 2021

        •   Non-dispositive, discovery-related motion Deadline: September 15, 2021

        •   Completion of all fact and expert discovery: October 15, 2021

                                                32
USDC IN/ND case 3:18-cv-00270-DRL-MGG document 173 filed 03/31/21 page 33 of 33


     •   Dispositive Motion Deadline: November 15, 2021

 In light of this Court’s and the parties’ obligations under Fed. R. Civ. P. 1 “to secure the

 just, speedy, and inexpensive determination of [this] action,” no amendments to this

 Scheduling Order will be granted absent a showing of an extraordinary reason. Good

 cause will not be sufficient to constitute an extraordinary reason.


         SO ORDERED this 31st day of March 2021.



                                                   s/Michael G. Gotsch, Sr.
                                                   Michael G. Gotsch, Sr.
                                                   United States Magistrate Judge




                                              33
